DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application file on 04/06/2020.
Claims 1-20 are pending in the application.
Priority
This application is a continuation of International Application No. 
PCT/CN2017/108948 filed on November 1, 2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2015/0071261A1 A1 hereinafter Lee in view of Takeda et al. US 20200169990 A1 hereinafter Takeda.

Regarding claim 1. Lee discloses A method for setting a Time Advance Group (TAG) Identifier (ID), applied to User Equipment (UE), the method comprising: 
receiving configuration information sent by a base station, the configuration information comprising a Supplement UpLink (SUL) carrier configured for a serving cell of the UE, [0075]; [0093]-[0094]; UE receives control signal/sCell configuration transmitted by BS for a serving cell (please note it does not recite explicitly a Supplement UpLink (SUL) carrier); and 
setting, according to the configuration information, TAG IDs for the SUL carrier and a non-SUL carrier of the serving cell of the UE respectively, [0093]-[0095]: control signal/ configuration information includes a serving cell identifier and the TAG-ID, (please note it does not recite explicitly a non-SUL carrier). 
Lee does not explicitly disclose SUL carrier and a non-SUL carrier.
Takeda discloses SUL carrier and a non-SUL carrier, see figs. 1A, 1B and 2 and [0049]: SUL carrier and non-SUL carrier; configuration notified (or configured) from the base station to the UE.
Therefore, it would have been obvious to one of ordinary skilled artisan before the effective filing date to modify Lee with Takeda for configuration/signaling of UL transmission on an SUL (Supplemental UpLink) carrier when the SUL carrier is used; see fig. 2: configuration/signaling cross-carrier scheduling.

Regarding claim 2. Lee discloses, wherein the configuration information further comprises the TAG IDs configured for the SUL carrier and the non-SUL carrier of the serving cell of the UE respectively, and 
wherein setting, according to the configuration information, the TAG IDs for the SUL carrier and the non-SUL carrier of the serving cell of the UE respectively comprises: 
directly setting, according to the configuration information, the corresponding TAG IDs for the SUL and non-SUL carriers of the serving cell of the UE, [0093]-[0095]: control signal/ configuration information includes a serving cell identifier and the TAG-ID, (please note it does not recite explicitly a non-SUL carrier); in particular [0095]; UE determines to allocate the TAG according to the corresponding serving cell whether control signal includes or not TAG-ID; or, 
wherein setting, according to the configuration information, the TAG IDs for the SUL and non-SUL carriers of the serving cell of the UE respectively comprises: 

Takeda discloses SUL carrier and a non-SUL carrier, see figs. 1A, 1B and 2 and [0049]: SUL carrier and non-SUL carrier; configuration notified (or configured) from the base station to the UE.
Therefore, it would have been obvious to one of ordinary skilled artisan before the effective filing date to modify Lee with Takeda for configuration/signaling of UL transmission on an SUL (Supplemental UpLink) carrier when the SUL carrier is used; see fig. 2: configuration/signaling cross-carrier scheduling.

Regarding claim 3. Lee discloses, further comprising: in response to that a Media Access Control (MAC) entity receives a Timing Advance Command (TAC) for a TAG, applying the TAC to the TAG, and starting or restarting a time alignment timer associated with the TAG, [0059]-[0061]; UE starts/restarts Timing Alignment Command (TAC) by application of Time Alignment Timer (TAT). 

Regarding claim 10. Lee discloses, User Equipment (UE), comprising: 
a processor; and memory storing instructions for execution by the processor, wherein the processor is configured to: 
receive configuration information sent by a base station, the configuration information comprising a Supplement UpLink (SUL) carrier configured for a serving cell of the UE, [0075]; [0093]-[0094]; UE receives control signal/sCell configuration transmitted by BS for a serving cell (please note it does not recite explicitly a Supplement UpLink (SUL) carrier); and 
set, according to the configuration information, TAG IDs for the SUL carrier and a non-SUL carrier of the serving cell of the UE respectively, [0093]-[0095]: control signal/ configuration information includes a serving cell identifier and the TAG-ID, (please note it does not recite explicitly a non-SUL carrier). 
Lee does not explicitly disclose SUL carrier and a non-SUL carrier.
 Takeda discloses SUL carrier and a non-SUL carrier, see figs. 1A, 1B and 2 and [0049]: SUL carrier and non-SUL carrier; configuration notified (or configured) from the base station to the UE.
Therefore, it would have been obvious to one of ordinary skilled artisan before the effective filing date to modify Lee with Takeda for configuration/signaling of UL transmission on an SUL (Supplemental UpLink) carrier when the SUL carrier is used; see fig. 2: configuration/signaling cross-carrier scheduling.

Regarding claim 11. Lee discloses, wherein the configuration information further comprises the TAG IDs configured for the SUL and non-SUL carriers of the serving cell of the UE respectively, and the processor is further configured to: 
directly set, according to the configuration information, the corresponding TAG IDs for the SUL and non-SUL carriers of the serving cell of the UE, [0093]-[0095]: control signal/ configuration information includes a serving cell identifier and the TAG-ID, (please note it does not recite explicitly a non-SUL carrier); in particular [0095]; UE determines to allocate the TAG according to the corresponding serving cell whether control signal includes or not TAG-ID; or 
the processor is further configured to: set, according to the configuration information, the TAG IDs for the SUL and non-SUL carriers of the serving cell of the UE in a system stipulated manner respectively. 
Takeda discloses SUL carrier and a non-SUL carrier, see figs. 1A, 1B and 2 and [0049]: SUL carrier and non-SUL carrier; configuration notified (or configured) from the base station to the UE.
Therefore, it would have been obvious to one of ordinary skilled artisan before the effective filing date to modify Lee with Takeda for configuration/signaling of UL transmission on an SUL (Supplemental UpLink) carrier when the SUL carrier is used; see fig. 2: configuration/signaling cross-carrier scheduling.

Regarding claim 12. Lee discloses, wherein the processor is further configured to: 
after setting the TAG IDs for the SUL and non-SUL carriers of the serving cell, in response to that a Media Access Control (MAC) entity receives a Timing Advance Command (TAC) for a TAG, apply the TAC to the TAG and start or restart a time alignment timer associated with the TAG, [0059]-[0061]; UE starts/restarts Timing Alignment Command (TAC) by application of Time Alignment Timer (TAT). 

Regarding claim 19. Lee discloses, A non-transitory computer-readable storage medium having computer instructions stored thereon, the computer instructions being executed by a processor to implement: 
receiving configuration information sent by a base station, the configuration information comprising a Supplement Uplink (SUL) carrier configured for a serving cell of the UE, [0075]; [0093]-[0094]; UE receives control signal/sCell configuration transmitted by BS for a serving cell (please note it does not recite explicitly a Supplement UpLink (SUL) carrier); and 
setting, according to the configuration information, TAG IDs for the SUL carrier and a non-SUL carrier of the serving cell of the UE respectively, [0093]-[0095]: control signal/ configuration information includes a serving cell identifier and the TAG-ID, (please note it does not recite explicitly a non-SUL carrier); 
wherein the configuration information further comprises the TAG IDs configured for the SUL and non-SUL carriers of the serving cell of the UE respectively, and the computer instructions are executed by the processor to: directly set, according to the configuration information, the corresponding TAG IDs for the SUL and non-SUL carriers of the serving cell of the UE, [0093]-[0095]: control signal/ configuration information includes a serving cell identifier and the TAG-ID, (please note it does not recite explicitly a non-SUL carrier); in particular [0095]; UE determines to allocate the TAG according to the corresponding serving cell whether control signal includes or not TAG-ID; or 
the processor is further configured to: set, according to the configuration information, the TAG IDs for the SUL and non-SUL carriers of the serving cell of the UE in a stipulated manner respectively.
Therefore, it would have been obvious to one of ordinary skilled artisan before the effective filing date to modify Lee with Takeda for configuration/signaling of UL transmission on an SUL (Supplemental UpLink) carrier when the SUL carrier is used; see fig. 2: configuration/signaling cross-carrier scheduling.

Allowable Subject Matter
Claims 4-9, 13-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        1/19/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414